Citation Nr: 0824039	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1958.  He died in July 2005.  The appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 decision by the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the appellant's entitlement to non-service-
connected death pension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA pays non-service-connected death pension to the surviving 
spouse of a veteran of a period of war who met certain 
service requirements.  38 U.S.C.A. § 1541 (West 2002).  As 
the veteran served for more than ninety days during a period 
of war, his service meets the service requirements under 
38 U.S.C.A. § 1521(j).  VA establishes an annual pension 
rate, and the amount of pension paid is determined by 
subtracting the surviving spouse's countable income from the 
annual pension rate.  38 U.S.C.A. § 1541.

As the surviving spouse of the veteran, the appellant is 
eligible to receive non-service-connected death pension.  The 
amount of pension she may receive depends on her countable 
income.  The Board will remand the case to address a question 
regarding the appellant's income.

In an October 2005 decision, the RO denied the appellant 
payment of pension on the grounds that her countable income 
exceeded the annual income limitation for the pension 
benefit.  The RO indicated that the annual income limit for 
pension for a surviving spouse was $6,814.  The RO calculated 
the appellant's income based on the appellant's receipt of 
$970. per month in Social Security retirement benefits.  The 
RO considered as a medical expense the appellant's annual 
Medicare premium of $938., and considered last expenses for 
the veteran in the amount of $2,906.  The RO found that after 
considering those expenses, the appellant's countable income 
still exceeded the $6,812. limit.

In statements in support of her appeal, the appellant 
indicated that the actual amount of her Social Security 
benefit is $892. per month.  She explained that the amount of 
her Social Security payment had changed at some point after 
her husband's death.  The appellant also reported having had 
to pay debts for car repairs, car insurance, and a hospital 
bill.

In a September 2006 statement of the case, the RO found that 
the debt that could be subtracted from the appellant's 
countable income was $483. in car repair expenses that the 
appellant had paid after the veteran's death.  The RO noted 
that the appellant's countable income still exceeded the 
annual pension limit of $6,814.  In the September 2006 
calculation, the RO continued to use the figure of $970. per 
month for the appellant's Social Security benefit.

The RO finds that the appellant receives a Social Security 
payment of $970. per month; while the appellant reports that 
her Social Security payment is $892. per month.  That 
discrepancy could affect whether the appellant's countable 
income, after expense and debt adjustments, is greater or 
less than the income limit for pension.  Therefore, the case 
should be remanded to verify the amount of the appellant's 
Social Security benefit after the death of the veteran.  The 
RO should give the appellant the opportunity to submit 
documents or records that show the amount of the Social 
Security benefit she receives.  The RO should ask the Social 
Security Administration (SSA) to report the amount the 
appellant receives.  After resolving the question of the 
amount of the appellant's Social Security benefit, the RO 
should recalculate the appellant's countable income, and 
readjudicate her claim for payment of non-service-connected 
death pension.

Accordingly, the case is REMANDED for the following action:

1.  The RO should give the appellant the 
opportunity to submit documentation of the 
amount of the Social Security benefit she 
receives.  The forms of that information 
could include, but are not limited to, 
copies of benefit checks, bank deposit 
records, or letters from the Social 
Security Administration (SSA).

2.  The RO should ask the SSA to report 
the amount of the monthly social security 
benefit that the appellant receives.  The 
response from the SSA should be associated 
with the claims file.

3.  After verifying the amount of the 
Social Security benefit that the appellant 
receives after the veteran's death, the RO 
should recalculate the appellant's 
countable income, including subtraction of 
expenses and debts as appropriate.  The RO 
should create a clear and complete written 
statement and explanation of the 
calculations.  The RO should then review 
the expanded record, and readjudicate the 
appellant's claim for payment of non-
service-connected death pension.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case, and 
afford the appellant an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




